
	
		III
		110th CONGRESS
		1st Session
		S. RES. 272
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2007
			Mr. Durbin (for himself
			 and Mr. Hagel) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Praising Muslim-American physicians who
		  condemned recent attempted terrorist acts in the United
		  Kingdom.
	
	
		Whereas in early July 2007, acts of terrorism were
			 attempted at Glasgow Airport and in London;
		Whereas early indications suggest that Muslim physicians
			 allegedly were responsible for the attempted acts of terrorism;
		Whereas thousands of Muslim-American physicians living and
			 practicing in the United States are an important and welcome component of
			 American society;
		Whereas Muslim-American physicians, through the Islamic
			 Medical Association of North America, publicly stated that the association
			 condemns in the strongest terms the attack on Glasgow Airport, the
			 attempted attack in London; and all attacks by which innocent people are killed
			 or harmed in any manner and all attacks that result in destruction of the
			 property of innocent people; and
		Whereas the Islamic Medical Association of North America
			 further stated, Such attacks, regardless of whether or not they have
			 been perpetrated by physicians, are against the most basic teachings of our
			 religion, Islam, and are contrary to the very basic principles of our
			 profession, regardless of religion or creed. Suicide is also strictly
			 prohibited in Islam.: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 recent attempted attacks in the United Kingdom;
			(2)commends the
			 Islamic Medical Association of North America for swift, clear, and public
			 denunciation of the attacks;
			(3)encourages Muslim
			 voices in the United States and abroad to continue speaking out against
			 terrorism; and
			(4)condemns bigotry
			 and acts of violence against any American, including Arab-Americans and
			 Muslim-Americans.
			
